Citation Nr: 0216322	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to VA outpatient dental treatment for Teeth 1 to 
16, 17 to 19, and 30 to 32.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to July 1957, 
and from October 1957 to March 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision from 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).  A hearing before the undersigned 
Member of the Board was conducted in January 2002. 


FINDINGS OF FACT

1.  The veteran did not file a claim for treatment of a 
dental condition within one year of discharge.  

2.  The record does not include evidence of dental trauma as 
a result of combat wounds or other in-service dental trauma; 
nor is there evidence of circumstances which would qualify 
the veteran for VA dental treatment under any additional 
category providing for such treatment.


CONCLUSION OF LAW

The claim for eligibility for VA dental treatment is 
precluded by law.  38 U.S.C.A. §§ 1712, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has been unable to obtain a 
substantial portion of the veteran's service medical records, 
which are presumed lost in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
only service medical record on file is a report of medical 
examination for the purpose extension in October 1959.  It 
notes that all of the veteran's upper teeth were replaced by 
dentures.  In addition, Teeth numbered 30 to 32 and 17 to 19 
were also replaced by dentures.

In his application received in July 1996, the veteran 
requested service connection for loss of upper and lower 
teeth due to periodontal disease. 

In a letter received in September 1998, an attorney noted 
that the RO could contact an individual who knew the veteran 
in 1953 when he was in service and that she could verify that 
the veteran had periodontal disease in service, that the 
military removed many of the veteran's teeth and replaced 
them with dentures.  

In his substantive appeal received in September 1999 and his 
hearing before a Member of the Board in January 2002, the 
veteran noted that the military removed all his upper teeth 
and six of his lower teeth in 1953 in basic training due to 
periodontal disease, and fitted him with dentures.  He noted 
that the military replaced the original set of dentures in 
1957.  He also noted that he paid for dentures in 1975.  He 
contends that he currently requires new dentures and, being 
disabled due to nonservice-connected disabilities, he is not 
able to pay for them.  He stated that he never received 
dental treatment at a VA facility.  

He is requesting service connection for treatment purposes 
only.  He maintains that the VA should merely replace the 
dentures that they gave him twice in service and that he 
should not be penalized because the majority of his service 
medical records are missing due to the fire at the NPRC 
making it impossible to prove that the military pulled out 
most of his teeth due to periodontal disease and gave him two 
sets of dentures.  


Analysis

The bases for eligibility for outpatient dental treatment are 
set forth in 38 U.S.C.A. § 17.161.  Such treatment is 
available on a one-time completion basis to veterans with a 
service-connected noncompensable dental disability shown to 
have been in existence at time of discharge or release from 
active service which took place before October 1, 1981, if 
application was received within one year after such discharge 
or release (Class II eligibility) 38 C.F.R. § 
17.161(a)(2)(ii) (1999).

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for compensable dental 
disability (Class I), noncompensable dental disability 
resulting from combat wounds or service trauma (Class II(a)), 
noncompensable dental disability of those shown to have 
prisoner of war status (Class II(b) and Class II(c)), dental 
disability associated with aggravation of a service-connected 
disability (Class III), those with service connected 
disability rated 100 percent disabling (Class IV), those 
participating in vocational rehabilitation under Chapter 31 
(Class V), or those scheduled for admission or otherwise 
receiving care from VA under Chapter 17 of 38 U.S.C. (Class 
VI). 38 C.F.R. § 17.161 (1999).

For the purposes of determining whether a veteran has Class 
II(b) eligibility for dental care under 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service, including tooth extraction.  See VAOPGCPREC 5-97 
(January 22, 1997).

Prior to 1955 a veteran was entitled to treatment for all 
service-connected teeth and for noncompensable diseases such 
as Vincent's Stomatitis at any time.  At one time, the law 
permitted repeated Class II VA dental treatment of 
noncompensable service-connected dental conditions, and set 
no time limit for applying for treatment.  However, the law 
was changed to provide that a veteran who was discharged or 
release from service prior to January 1, 1954, may be 
furnished outpatient dental service and treatment and related 
dental appliances, for a noncompensable service-connected 
dental condition or disability, if the application therefor 
was filed by December 31, 1954.  See Public Laws 83-149, 83-
428 (effective July 17, 1953, through June 15, 1955).

In December 1955, the pertinent regulation was amended to 
provide that a veteran seeking Class II eligibility had to 
apply for treatment "within 1 year after discharge or 
release, or by December 31, 1954."  This one-year limitation 
was first imposed by a 1957 statute which became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).  

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same. See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...").  Although it 
does not appear that the VAMC considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of his claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory change.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

As noted, for veterans discharged prior to October 1981, 
eligibility for dental treatment on a one-time completion 
basis is now predicated on filing a claim for such treatment 
within one year following discharge.  The veteran's initial 
claim for dental treatment was not submitted until 1996, or 
more than one year following his discharge in 1960.  Thus, 
under the current regulations, he would not be eligible for 
dental treatment on a one time completion basis. 

Title 38 C.F.R. § 17.161, provide for outpatient dental 
treatment regardless of one-time completion or the date of 
claim requirements.  Review of the record indicates, however, 
that no evidence has been presented to show eligibility for 
VA dental treatment under any of the remaining categories 
therefor.  38 U.S.C.A. § 1712 (West 1991 & Supp. 2002); 38 
C.F.R. § 17.161.

Specifically, the veteran is not shown to currently have 
service-connected disability rated at 100 percent; 
compensable dental disability (See 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9913 (1994); or dental disability 
associated with aggravation of a service-connected 
disability; nor is he shown to be a participant in vocational 
rehabilitation under Chapter 31 (Class V) or to be otherwise 
scheduled for admission or otherwise receiving care from VA 
under Chapter 17.

Furthermore, the veteran has not claimed that the dental 
problems for which he now desires treatment are the result 
from combat wounds or service trauma.  He contends that his 
teeth were extracted in basic training due to periodontal 
disease.  However, in-service dental treatment may not be 
considered "dental trauma" for the purpose of establishing 
eligibility for dental treatment under 38 C.F.R. § 17.161 
(1999).  Woodson v. Brown, 8 Vet. App. 352 (1995); VAOPGCPREC 
5-97 (January 22, 1997).  

The majority of the veteran's service medical records are not 
of record, and were apparently destroyed in the 1973 fire at 
the National Personnel Record Center.  Where service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit of the doubt rule, is heightened.  In 
the instant claim, the facts are not in dispute and the 
veteran is not prejudiced by the loss of his service medical 
records.  The Board accepts all the veteran's contentions as 
credible, i.e., that most of his teeth were removed in 
service due to periodontal disease and he received two sets 
of dentures.  As the veteran did not file a claim for dental 
treatment within one year of discharge in 1960 entitlement to 
dental treatment is not warranted.  

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal as it is 
precluded by law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board notes that effective on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)

The regulations implementing the VCAA are now codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The VCAA 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, in the instant case, the VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed, as this is a case in which the law as 
opposed to the facts, govern its disposition.  The VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Although the RO denied the veteran's claim as not 
well grounded, remand for a disposition on the merits would 
serve no useful purpose.



ORDER

Entitlement to dental treatment for Teeth 1 to 16, 17 to 19, 
and 30 to 32 is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

